                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


YAN YAN,                                          No. 4:16-CV-02559

               Plaintiff,                         (Judge Brann)

       v.                                         (Magistrate Judge Schwab)

THE PENNSYLVANIA STATE
UNIVERSITY,

PENN STATE UNIVERSITY AT
UNIVERSITY PARK, and

THE HERSHEY MEDICAL SCHOOL,

               Defendants.

                                      ORDER

                                 NOVEMBER 29, 2018

  1.        On December 29, 2016, Plaintiff filed a complaint against Defendants.

  2.        On June 5, 2018, Defendants moved to dismiss that complaint.

  3.        On June 27, 2018, Defendants moved to have Plaintiff declared a

            vexatious litigant and to have Plaintiff enjoined from future filings

            against them.

  4.        On September 27, 2018, Chief Magistrate Judge Susan E. Schwab

            recommended granting Defendant’s motion to dismiss. Objections to this
           Report and Recommendation were due on October 11, 2018, but none

           were filed.

    5.     On November 9, 2018, Chief Magistrate Judge Schwab recommended

           granting Defendants’ motion to have Plaintiff declared a vexatious

           litigant and to have Plaintiff enjoined from future filings against them.

           Objections to this Report and Recommendation were due on November

           23, 2018, but none were filed.

    6.     This Court has reviewed both of Chief Magistrate Judge Schwab’s

           Report and Recommendations, finds “no clear error on the face of the

           record,”1 and agrees with their reasoning and recommendation.

    7.     Therefore, IT IS HEREBY ORDERED THAT:

           a.     Chief Magistrate Judge Schwab’s September 27, 2018 Report and

                  Recommendation, ECF No. 17. is ADOPTED IN ITS

                  ENTIRETY          and    Plaintiff’s    Complaint,      ECF     No.    1,   is

                  DISMISSED WITH PREJUDICE.

           b.     Chief Magistrate Judge Schwab’s November 9, 2018 Report and

                  Recommendation, ECF No. 18, is ADOPTED IN ITS

                  ENTIRETY as follows:

                  i.      Plaintiff Yan Yan IS DECLARED a vexatious litigant;


1
    Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010).
           ii.    Ms. Yan SHALL NOT file any future claims against the

                  Pennsylvania State University or its related entities without

                  leave of this Court;

           iii.   To obtain leave of this Court, Ms. Yan SHALL SHOW that

                  her claims are not meritless and are not based on facts that

                  have already been litigated;

           iv.    If Ms. Yan makes any misrepresentations as to the merits of

                  future claims or as to whether those claims have already

                  been litigated, Ms. Yan SHALL BE held in contempt of

                  court.

8.   The Clerk of Court is directed to close this case.

                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
